          Case 1:17-cr-00630-ER Document 66 Filed 05/01/19 Page 1 of 2



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     May 1, 2019

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott,
               S6 17 Cr. 630 (ER)

Dear Judge Ramos:

       The Government writes in connection with the defendant’s letter of May 1, 2019,
requesting an adjournment of the pretrial motion schedule and the pretrial conference of June 12,
2019 in the above-captioned case. The Government consented to the defendant’s proposed
adjournment based on the Court’s scheduling of the trial date in this matter in October 2019. In
connection with the proposed adjournment, the Government respectfully requests that the time
between June 12, 2019 and any new pretrial conference date chosen by the Court be excluded
under the provisions under the Speedy Trial Act.

        The instant adjournment, which was sought by the defendant and not the Government, is
premised on providing the defendant additional time to prepare pretrial motions, both the
Government and the defendant time to file appropriate motion responses and replies, and the Court
time to consider and resolve the motions. For these reasons – see 18 U.S.C. § 3161(h)(7)(A)
(exclusion appropriate where “the ends of justice served by taking such action outweigh the best
interest of the public and the defendant in a speedy trial”); 18 U.S.C. § 3161(h)(1)(D) (Speedy
Trial time “shall be excluded” for “delay resulting from any pretrial motion, from the filing of the
motion through the conclusion of the hearing on, or other prompt disposition of, such motion”) –
and for the reasons set forth in the Government’s previous letter of March 20, 2019, addressing
the exclusion of time in connection with the October 2019 trial date, the Court should grant the
requested exclusion of Speedy Trial time. The Government has been advised by defense counsel
that, having already objected to the setting of a trial date in this matter in October 2019, the
            Case 1:17-cr-00630-ER Document 66 Filed 05/01/19 Page 2 of 2
Letter to the Honorable Edgardo Ramos
May 1, 2019


defendant does not consent to the proposed Speedy Trial exclusion in connection with his request
for an extended motion briefing schedule.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                             By:           /s/
                                                   Christopher J. DiMase / Nicholas Folly/
                                                   Julieta V. Lozano
                                                   Assistant United States Attorneys /
                                                   Special Assistant United States Attorney
                                                   (212) 637-2433 / (212) 637-1060/
                                                   (212) 335-4025

Cc:    David Garvin, Esq.
       James Nobles, Esq.




                                               2
